Citation Nr: 1722025	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a right elbow disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to an initial rating in excess of 10 percent for right shoulder residuals, status post repaired rotator cuff with degenerative joint disease of the acromioclavicular joint.

7. Entitlement to an initial compensable rating for left elbow residuals, status post chipped olecranon.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability, left shoulder disability, right elbow disability, right knee disability, and PTSD.  He also seeks increased initial evaluations for his service-connected right shoulder residuals, status post repaired rotator cuff with degenerative joint disease of the acromioclavicular joint ("right shoulder disability") and left elbow residuals, status post chipped olecranon ("left elbow disability").  For the reasons discussed below, the Board finds these matters must be remanded for additional development.

Regarding the service connection claims, the Board finds that the opinion provided in October 2007 is inadequate for rating purposes.  First, the examiner stated that while the Veteran's DD Form 214 showed an honorable discharge for physical disability, the record did not contain evidence of a physical evaluation board or medical board report.  However, service records clearly include the medical board documents, evaluation report, and rebuttal evidence.  Thus, the examiner's opinion is based on incomplete facts.  Second, the examiner did not provide rationale in support of the opinion or explain whether any of the Veteran's three injuries in service caused or contributed to his current disabilities.  Service treatment records and evidence submitted to the medical board at the time of discharge from service show the Veteran sustained injuries during a parachute jump, motorcycle accident, and motor vehicle accident.  On remand, the examiner must address these incidents and their relationship, if any, to the Veteran's current back, left shoulder, right elbow, and right knee disabilities.

Regarding the back disability, the medical board report shows that the Veteran had back disabilities that existed prior to entry to service.  The finding was based on the Veteran's lay statements to providers during service regarding episodes of back pain he had prior to service.  A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).

The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238, 246 (1994), (finding that supporting medical evidence is needed to establish the presence of a preexisting condition).  Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

In this matter, the October 1980 report of medical history form completed at entrance to service does not show any indication of current or a history of back pain.  The Veteran stated that he was in good health.  He reported and the clinician noted a history of surgery on his right wrist prior to service.  The accompanying clinical evaluation report does not indicate a pre-existing back disability as the evaluation of the spine was normal.  Thus, the Veteran is presumed sound as to disabilities of the spine.  In light of the medical board findings, on remand, the examiner should be asked to determine whether the evidence clearly and unmistakably shows that the Veteran had any back disability prior to service and if so, whether it was clearly and unmistakably not aggravated by service.

Regarding the claim for service connection for PTSD, the Board has characterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD, since records show a diagnosis of depression and indicate positive PTSD screens.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In light of the Veteran's diagnosis and his report of symptoms dating to service, the Board finds a VA examination must be scheduled to determine whether he has any acquired psychiatric disorder that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims for increased ratings for the right shoulder and left elbow disabilities, the Board notes that the Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the electronic claims file any outstanding VA treatment records and/or private treatment records identified by the Veteran.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The examiner must be provided access to the electronic claims file and a copy of this remand.  The examiner should indicate review of these items in the examination report.

All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all disabilities of the spine indicated.

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion for each identified diagnosis with respect to the following questions:

(a) For each diagnosis, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i) If such is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability. 

(ii) If such is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  In this regard, please consider and discuss treatment for back pain during active military service.  The examiner must provide an explanation for all conclusions.

(b) If a diagnosis is not considered a congenital or developmental defect or a disease, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service. 

(i) If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  In this regard, please consider and discuss treatment for back pain during active military service.  The examiner must provide an explanation for all conclusions.

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(ii) If it is determined that there is no clear and unmistakable evidence that the Veteran's back disability existed prior to service and was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's spine disability is related to or manifested during the Veteran's active military service to include as a result of injuries sustained during a parachute jump, motorcycle accident, and motor vehicle accident.

A complete rationale must be provided for all opinions provided.  The examiner must consider the Veteran's and his witnesses' statements provided during service and subsequent thereto regarding the manifestation of his back pain.  The examiner must also address the in-service injuries as a result of a parachute jump, motorcycle accident, and motor vehicle accident.

3. Schedule the Veteran for a VA examination to determine the etiology of his left shoulder, right elbow, and right knee disabilities.  The examiner must be provided access to the electronic claims file and a copy of this remand.  The examiner should indicate review of these items in the examination report.

All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all disabilities of the left shoulder, right elbow, and right knee indicated.

For each diagnosis of the left shoulder, right elbow, and right knee, the examiner must provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) related to or manifested during the Veteran's active military service to include as a result of injuries sustained during a parachute jump, motorcycle accident, and motor vehicle accident.

A complete rationale must be provided for all opinions provided.  The examiner must consider the Veteran's and his witnesses' statements provided during service and subsequent thereto regarding the manifestation of his disabilities.  The examiner must also address the in-service injuries as a result of a parachute jump, motorcycle accident, and motor vehicle accident.

4. Schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorder.  The examiner must be provided access to the electronic claims file and a copy of this remand.  The examiner should indicate review of these items in the examination report.

All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all acquired psychiatric disorders indicated.

For each diagnosis, the examiner must provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's disorder is related to or manifested during the Veteran's active military service to include as a result of injuries sustained during a parachute jump, motorcycle accident, and motor vehicle accident.

A complete rationale must be provided for all opinions provided.  

5. Schedule the Veteran for a VA examination to determine the severity of his service-connected right shoulder and left elbow disabilities.  The examiner must be provided access to the electronic claims file and a copy of this remand.  The examiner should indicate review of these items in the examination report.

All appropriate tests and studies should be accomplished and all clinical findings needed to evaluate the right shoulder and left elbow should be reported in detail.

The examination should be conducted in accordance with the current Disability Benefits Questionnaire (DBQ), to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

With respect to range of motion testing, this must be conducted for both shoulders and both elbows on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's right shoulder and left elbow disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

6. Thereafter, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




